NURSING HOMES — WHEN LICENSE NOT REQUIRED A room and board home which charges only for a room, a bed, or living area, and meals, and does not charge for nursing care, personal care or supervision may or may not be required to have a license under the provisions of 63 O.S. 1-802 [63-1-802] (1971), depending on whether or not nursing care, personal care or supervision is actually furnished to three or more persons domiciled in the home.  The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Does a room and board home which charges only for a room, a bed, or living area, and meals, and does not charge for nursing care, personal care or supervision, come within the licensing requirements of 63 O.S. 1-802 [63-1-802] (1971)? Title 63 O.S. 1-802 [63-1-802] (1971) sets forth when a license is required for nursing homes, rest homes and specialized homes, and certain exceptions to such requirement, and reads as follows: "(a) No person shall establish, conduct, or maintain in the State of Oklahoma any nursing home, rest home, or specialized home within the meaning of this Article without first obtaining a license therefor in the manner hereinafter provided.  "(b) Nothing in this Article shall apply to hotels, boarding houses or rooming houses, or other similar places that furnish only board and room, or either, to their guests, unless nursing care, or personal care or supervision, is given therein by any person to three or more persons domiciled therein.  "(c) Nothing in this Article shall authorize any person to engage, in any manner, in the practice of the healing arts, or the practice of medicine, as defined by law. "(d) This Article shall not apply to a home or institution not charging or receiving periodic compensation for services rendered, or not receiving any county, state or federal assistance." Title 63 O.S. 1-801 [63-1-801] defines certain terms which are utilized in 63 O.S. 1-802 [63-1-802], and reads in pertinent part as follows: "(a) The term 'skilled nursing home' means any home, establishment or institution in which there is offered or provided, by any person, medical services, skilled nursing care, necessary special dietary service, and personal care and supervision to three or more persons domiciled therein who by reason of physical or mental infirmity may require such service.  "(b) The term 'nursing home' shall mean and refer to a 'skilled nursing home' as defined in (a) of this section. . . ." "(d) The term 'rest home' means any home, establishment or institution in which there is offered or provided, by any person, personal care and supervision to three or more persons domiciled therein who are unable to care completely for themselves, and do not routinely require skilled nursing care or intermediate care.  "(e) The term 'specialized home' means any home, establishment or institution in which there is offered or provided, by any person, skilled nursing home care, intermediate care, facility care or rest home care, as defined herein, to a limited category of persons requiring such services." A plain reading of the above statutes makes it apparent that the key ingredient in determining whether or not a room and board home comes within the licensing requirements of 63 O.S. 1-802 [63-1-802] depends on the services rendered, and not the method of charging for such services. In other words, a room and board home which charges only for a room, a bed, or living area and meals and does not charge for nursing care, personal care or supervision would still require a license if such nursing care, personal care or supervision is furnished to three or more persons domiciled in the home. On the other hand, a room and board home which charges only for a room, a bed, or living area and meals and does not provide nursing care, personal care or supervision, to three or more persons domiciled in the home would not require a license.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: A room and board home which charges only for a room, a bed, or living area, and meals, and does not charge for nursing care, personal care or supervision may or may not be required to have a license under the provisions of 63 O.S. 1-802 [63-1-802] (1971), depending on whether or not nursing care, personal care or supervision is actually furnished to three or more persons domiciled in the home.  (JAMES R. BARNETT) (ksg)